Oxner, Justice (concurring).
I concur in the result of the opinion of the Chief Justice. It is my view that the case should be affirmed upon the ground and for the reasons stated in the order of Judge Greneker. Ret this order be reported. I desire to briefly add the following observation:
. Under the general venue statute, Section 422 of the 1942 Code, any action other than those specified in the preceding sections must be tried in the county in which the defendant resides at the time of the commencement of the action or if the defendant is a non-resident, the action may be tried in any county which the plaintiff shall designate in his complaint. There would have been no purpose in the insertion of Section 4 of the divorce statute, 46 St. at R., 216, unless the Regislature intended to make special provisions in actions for divorce. The statutes of a number of states allow such an action to be brought in the county in which the parties last resided together as husband and wife. This is a reasonable provision. The witnesses to- any divorce controversy would ordinarily reside where the parties last lived together. Where one spouse deserts the other or does some other act warranting a divorce and leaves the county of'the marriage domicile, it might be essentially unfair to force the innocent party to sue for divorce in the county where the guilty party had recently acquired a residence.
Stukes and Tayeor, JJ., and R. D. Ride, A. A. J., concur.